Citation Nr: 0824859	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-37 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1942 
to April 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a low back disability.  The veteran's appeal 
is now under the jurisdiction of the RO in Oakland, 
California.  


FINDINGS OF FACT

1.  The RO denied service connection for asthma in a May 1948 
decision, and the veteran did not appeal that decision within 
one year of being notified.  

2.  Evidence received since the May 1948 decision, while not 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1948 decision that denied service connection 
for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for asthma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a new and material evidence claim.  Those 
five elements include:  (1)  veteran status; (2)  existence 
of a disability; (3)  a connection between the veteran's 
service and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a December 2004 letter informed the 
veteran of the requirements for his new and material evidence 
claim.  This document also notified him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

An October 2007 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that new and material 
evidence has not been received to reopen a claim for service 
connection for asthma.  Thus, the Board finds that there can 
be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the 
asthma claim adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court noted 
that the veteran must be apprised as to the requirements both 
as to the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled in both the December 2004 and October 2007 letters.

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  The veteran was not given a VA 
examination because, as will be shown below, new and material 
evidence was not submitted to reopen his claim.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in December 2007, he stated that he had no other 
information or evidence to submit to substantiate his claim.  
Consequently, the Board will proceed to adjudicate the 
following service connection claim, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In a decision dated in May 1948, the RO denied the veteran's 
claim for service connection for asthma.  The veteran did not 
appeal within one year of being notified, and the May 1948 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2007).  

The claim for entitlement to service connection for asthma 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991). The veteran filed 
this application to reopen his claim in October 2004.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted only of the veteran's service medical 
records.  The service medical records provided information 
that the veteran had suffered from asthma since childhood.  
The RO noted that the veteran stated at the time of induction 
that he had asthma and that the veteran's Certificate of 
Disability for Discharge read "From patient's history it is 
learned that symptoms of this disability have been present 
since he was 8 years old."  The RO concluded that the 
veteran's disability pre-dated his induction and was not 
aggravated by his military service.  The RO denied the claim.  

In support of his application to reopen his claim, the 
veteran submitted post service medical records demonstrating 
current treatment for various disabilities, including asthma.  
One record from the VA Oakland Outpatient Clinic from October 
2004 notes the veteran's history that he has had asthma since 
childhood.  Another record from that VA Clinic, dated 
February 2006, reflects the veteran's statement that his 
asthma worsened during his time in service "to the point 
where he had to be discharged."  The Court has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
The veteran also submitted a letter from his private treating 
physician, who states, "I judge [the veteran] to have been a 
lifelong asthmatic, who has needed, and will continue to 
require, daily asthma medications to control symptoms."  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The evidence the 
veteran recently submitted supports the prior findings that 
asthma pre-existed service.  However, no competent medical 
opinion regarding the incurrence or aggravation of the 
veteran's disability while in service was submitted.  The 
veteran, as a layperson without ostensible medical expertise, 
is not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms").  While the veteran can describe symptoms 
(including symptoms prior to service) that he experienced, he 
lacks the medical competence to relate that his current 
asthma worsened during service.  The claim for service 
connection for asthma cannot be reopened on the basis of this 
evidence.  See 38 C.F.R. § 3.156(a).

Although the appellant has submitted new evidence that was 
not before the RO at the time of the last final decision, 
this new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  In light 
of the evidence, it is the determination of the Board that 
new and material evidence has not been submitted.  Thus, the 
claim for service connection for asthma is not reopened and 
the benefits sought on appeal remain denied.

ORDER

Service connection for asthma remains denied because new and 
material evidence has not been received to reopen the claim.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


